      Case 1:19-cv-01974-TNM Document 82 Filed 02/15/20 Page 1 of 11



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON WAYS AND MEANS,
UNITED STATES HOUSE OF
REPRESENTATIVES,

                 Plaintiff,

     v.

UNITED STATES DEPARTMENT OF THE             Case No. 19-cv-01974-TNM
TREASURY, ET AL.,

                 Defendants,

DONALD J. TRUMP, ET AL.,

                 Defendant-Intervenors.




               REPLY IN SUPPORT OF MOTION TO LIFT STAY
            Case 1:19-cv-01974-TNM Document 82 Filed 02/15/20 Page 2 of 11



        The Court stayed this proceeding more than four weeks ago on the expectation that the

D.C. Circuit would imminently issue a ruling in Committee on the Judiciary v. McGahn, No. 19-

5331 (D.C. Cir.). Tel. Conf. Tr. at 11:9-17 (Jan. 14, 2020), Dkt. 78 (“Tr.”). That expectation has

proven inaccurate. Further delay of this proceeding—including further delay of briefing of the

merits—is unwarranted.

                                            ARGUMENT

        The Court’s stated rationale for staying this case was its expectation that the D.C. Circuit

would shortly issue a ruling in McGahn. Tr. at 11:9-17. But a decision has not emerged, and

despite DOJ’s insistence that a ruling is “imminent” (Opp. 2), 1 no one knows when one will be

forthcoming. Indeed, the D.C. Circuit can take months to issue a decision even in an expedited

appeal. See Trump v. Mazars, 940 F.2d 710, 718 (D.C. Cir. 2019) (decision issued three months

after argument), cert. and stay granted, 140 S. Ct. 660 (Dec. 13, 2019). Given that there is now

less than one year left in the current Congress, the Committee urges the Court to lift the stay or,

at the very least, direct the parties to begin briefing the merits so that the Court is positioned to

resolve this case swiftly upon receiving a decision in McGahn. Far from making “demand[s]” on

the Court (Opp. 1), the Committee has accepted the Court’s explicit invitation, see Tr. 11:11-13,

to move to lift the stay if the D.C. Circuit did not rule quickly in McGahn.

        As the Committee has repeatedly stressed, it needs the requested tax return and audit file

information to investigate, among other things, concerns about improper political influence

exerted in the mandatory audit program. To assess whether legislation is required to reform the

Program and, if so, how best to achieve needed reforms, the Committee needs to know more than




        1
         We use “Opp.” as an abbreviation for Defendants’ and Defendants-Intervenors’
Opposition to Plaintiff’s Motion to Lift Stay, Dkt. 81 (Feb. 11, 2020).


                                                   1
           Case 1:19-cv-01974-TNM Document 82 Filed 02/15/20 Page 3 of 11



the general, publicly available information and forms Defendants have offered. It needs to know

how the current President’s individual and related business returns have actually been handled.

The Committee explained this point in issuing its Section 6103 request and its subpoenas; it

alleged the point in its complaint; and it has explained the point in every filing it has made to this

Court. See Compl. Exs. A, E, K, L, P, QQ, Dkts. 1-1, 1-5, 1-11, 1-12, 1-16, 1-40; Compl. ¶¶ 58-

61, 79, Dkt 1. Yet Defendants still refuse to acknowledge it, claiming instead that the

Committee’s only legitimate investigatory interest could be in whatever general materials about

the program Defendants deem sufficient to share.

       In its complaint, see Compl. ¶¶ 79-80, Dkt. 1, the Committee alleges that, before going to

court it had uncovered information indicating that the mandatory audit program might not be

functioning effectively, in part, because of the absence of safeguards to protect IRS employees

and the audit process itself from improper influence and because Treasury officials had admitted

that the written procedures were outdated and diverged from current practice. That information

directly bears on the handling of President Trump’s returns. Thus, the only way the Committee

can get to the bottom of whether the audit program has been corrupted; if so, how; and thus, what

to do about such corruption is to learn how the President’s returns have been audited. 2




       2
         As counsel for the Committee explained yet again in a recent email exchange with
counsel for the government Defendants as part of the meet and confer process and efforts to find
an accommodation:

               The Committee has made clear that it is seeking the President’s
       returns and related administrative files not simply to assess the mandatory
       audit program in general, but to understand and evaluate the thoroughness
       of the audit of the President’s returns, whether and how the publicly
       available materials on the mandatory audit program (which Treasury staff
       admitted at the briefing were outdated) diverge from current practices,
       whether the auditing of this President’s returns has been subject to
       improper political influence, and whether codification of the audit


                                                  2
           Case 1:19-cv-01974-TNM Document 82 Filed 02/15/20 Page 4 of 11



       In taking up the Court’s invitation to request that the stay be lifted if the D.C. Circuit did

not rule promptly in McGahn, the Committee offered three reasons—in addition to the fact that

the D.C. Circuit has not issued a decision—that continuation of the stay was unwarranted.

Defendants’ responses to those considerations are long on rhetoric but short on attention to the

authorities and precedents the Committee marshalled.

       First, the Committee explained that, after the January 14 conference, counsel for

President Trump in the Senate impeachment trial disavowed the position of Defendants (who

include the President) in this case that the House is constitutionally barred from obtaining

judicial enforcement of its subpoenas. Mot. 2-3 (quoting Answer of President Donald J. Trump

to Articles of Impeachment and statements by Jay Sekulow and Alan Dershowitz, counsel for the

President in the Senate impeachment trial). 3 Defendants now try to disavow the disavowals,

citing statements by other members of the President’s impeachment trial team. Opp. 18-19.



       program or other revisions to the tax code are needed. See, e.g., Exs. A, E,
       K, P, QQ; Compl. ¶¶ 58-61, 79.

               Neither the briefing that you referenced nor the publicly-available
       IRM provisions that your clients provided at the briefing are a substitute
       for the actual returns and related administrative files. As Chairman Neal
       wrote in his June 28, 2019 letter, generalized information is “not a
       replacement for the actual return and return information that the
       Committee requested under section 6103(f) and now has subpoenaed”
       because “[w]ithout studying the returns and the documentation of the
       agent’s decisions that were requested, the Committee cannot evaluate the
       accuracy of the President’s claims about the audit system, assess the
       fairness and effectiveness of the audit program and the scope of the audits
       being performed on the President’s returns, or understand how particular
       provisions of the Code are being enforced as part of the IRS's review.”
       Ex. P.

Email from Douglas Letter to Steven A. Myers et al., Jan. 25, 2020, Opp. at Ex.
B, Dkt. 81-2.
       3
           We use “Mot.” as an abbreviation for Motion to Lift Stay, Dkt. 79 (Jan. 28, 2020).


                                                  3
           Case 1:19-cv-01974-TNM Document 82 Filed 02/15/20 Page 5 of 11



Those efforts are unavailing. Defendants seek to characterize the statements upon which the

Committee relied as conditional. They were not. They represented clear and unqualified

statements that House committees may and, indeed, should, if necessary, go to court to enforce

their subpoenas. As Kenneth Starr, a former Solicitor General of the United States and former

judge on the D.C. Circuit, stated in terms that could not have been clearer:

               The House of Representatives could have followed that well-
       trodden path. It could have sought expedition. The E. Barrett Prettyman
       Courthouse is 6 blocks down. The judges are there. They are all very able.
       They are hardworking people of integrity. Follow the path. Follow the
       path of the law.

               Go to court.

166 Cong. Rec. S583 (Jan. 27, 2020).

       Defendants cite a footnote in the President’s trial memorandum as well

as a statement by one of President Trump’s other impeachment trial lawyers in an effort to

muddy the waters. Opp. 18. But Defendants offer no alternative explanation of the unqualified

statements upon which the Committee relies. And they ignore the fact that the statement from a

footnote in the trial memorandum that they highlight contradicts other statements in the same

memorandum. See Trial Mem. of President Donald J. Trump 197 (Jan. 20, 2020) (identifying

the federal courts as the forum in which disputes over congressional subpoenas should be

resolved if the parties reach impasse after efforts at accommodation). 4 Defendants appear to be

arguing that what President Trump’s impeachment counsel meant to say was that, before

impeaching the President, the House was required to file futile subpoena-enforcement suits so

that DOJ could then successfully obtain dismissal on justiciability grounds, without any ruling on




       4
       Available at https://www.whitehouse.gov/wp-content/uploads/2020/01/Trial-
Memorandum-of-President-Donald-J.-Trump.pdf.


                                                 4
         Case 1:19-cv-01974-TNM Document 82 Filed 02/15/20 Page 6 of 11



the merits. The Court should not assume that the President’s accomplished lawyers meant to

advance such a cynical argument—that Congressional committees are constitutionally obliged to

waste their own time and resources, and those of the Judiciary, on futile gestures.

       Second, the Committee explained that only some of the threshold issues presented in the

pending motion to dismiss in this case are likely to be addressed by the D.C. Circuit in McGahn.

Mot. 3-4. Whatever the D.C. Circuit may hold with respect to the issues pertaining to

enforcement of Congressional subpoenas that are common to this case and McGahn, its decision

will very likely leave unresolved the Section 6103–related issues unique and central to this case,

such as whether the Committee has Article III standing to assert, and has stated claims to

vindicate, its mandatory statutory entitlement to the information it seeks under Section 6103.

       Defendants’ only response is that the sufficiency of informational injury as a basis for

standing is common to this case and McGahn. Opp. 7. But McGahn does not involve one of the

informational injuries alleged in this case—the injury suffered when a party is refused

information that a federal statute entitles it to receive. See 26 U.S.C. § 6103(f) (providing that

the Secretary of Treasury “shall furnish … any return or return information specified”). That

injury has long been recognized by the Supreme Court as sufficient to support Article III

jurisdiction. See Pl.’s Mem. of Law in Opp’n to Defs. and Defs.-Intervenors’ Mot. to Dismiss

17-18, Dkt. 55 (Sept. 23, 2019). And Defendants’ limited response effectively concedes that

McGahn will not address other issues distinct to this case; as Defendants’ opposition

acknowledges, McGahn will not address the Administrative Procedure Act, Section 6103(f), or

the Committee’s claims sounding in mandamus or non-statutory review. Contrary to

Defendants’ assertions, no ruling in McGahn could obviate this Court’s deciding whether the

claims distinct to this suit may continue to the merits stage.




                                                  5
         Case 1:19-cv-01974-TNM Document 82 Filed 02/15/20 Page 7 of 11



       Third, the Committee explained that continued delay contravenes both the Judiciary’s

duty to quickly resolve disputes that involve Congress’s exercise of its investigative powers and

conflicts with the well-established practices of expedition followed by other courts in this

District and elsewhere. Mot. 4-11. The Supreme Court’s clear direction to district courts in

Eastland v. U.S. Serviceman’s Fund was to “give[] the most expeditious treatment” to motions

that delay the Congress’s exercise of its investigative powers. 421 U.S. 491, 511 n.17 (1975).

       Contrary to Defendants’ contention (Opp. 11-12), courts’ “duty to see that . . . litigation”

concerning congressional investigations “is swiftly resolved” does not vanish simply because the

Committee is the plaintiff. Eastland, 421 U.S. at 511 n.17. Eastland rested in significant part on

the Speech or Debate Clause, but one of that Clause’s core purposes is to prevent Congress’s

urgent legislative work from being delayed by judicial proceedings. That is precisely the

situation here. Defendants have ignored their statutory obligations under Section 6103(f) and

refused to comply with duly authorized subpoenas, thus causing the precise harm at issue in

Eastland: “protracted delay [that] has frustrated a congressional inquiry.” Id.

       The courts of appeals, including the D.C. Circuit, have repeatedly recognized the

Judiciary’s duty not to delay Congressional inquiries unnecessarily and to expedite proceedings

involving Congressional requests for information. See, e.g., Trump v. Deutsche Bank AG, 943

F.3d 627, 662 (2d Cir. 2019) (“further delay [in] production of documents in response to

subpoenas that were issued seven months ago . . . would run directly counter to the Supreme

Court’s instruction” in Eastland), cert. and stay granted, 140 S. Ct. 660 (Dec. 13, 2019); Mazars,

940 F.2d at 718 (courts should “‘give[] the most expeditious treatment’ to suits seeking to enjoin

congressional subpoenas” (quoting Eastland)).




                                                 6
         Case 1:19-cv-01974-TNM Document 82 Filed 02/15/20 Page 8 of 11



       Defendants contend that courts routinely maintain stays in “analogous circumstances”

and that the Committee is demanding “special treatment” in seeking to move this case along

promptly. Opp. at 9-11. Defendants do not, however, explain how any of the cases they point to

are “analogous” to this one, and they are not. None involved either a Congressional subpoena or

a nondiscretionary statutory obligation to provide information to Congress. As for recent,

genuinely analogous subpoena-enforcement cases, the Committee’s opening brief recounted

several examples in which judges in this District have, in accord with the D.C. Circuit’s

guidance, expedited cases involving Congressional investigations. Mot. 7-10. Perhaps most

notably, in Committee on Oversight & Reform v. Barr, the district court (Moss, J.) recently

rejected a request by defendants to hold the case in abeyance pending a decision in McGahn, and

instead ordered the parties to brief the justiciability and merits issues simultaneously and on a

compressed timeframe. See Min. Entry, Barr, No. 1:19-cv-3557 (D.D.C. Dec. 12, 2019).

       Defendants offer no reason why the Court should not, at the very least, direct the parties

to begin briefing the merits. Defendants invoke “[t]he requirement that a federal court assure

itself of jurisdiction to hear a case before proceeding to the merits.” Opp. at 8 (quoting Mem. &

Order 3-4, Dkt. 38 (Aug. 29, 2019)). But that means only that a court cannot resolve the merits

before determining whether it has jurisdiction. See Sinochem Intern. Co. Ltd. v. Malaysia Intern.

Shipping Co., 549 U.S. 422, 430-431 (2007) (“Steel Co. . . . clarified that a federal court

generally may not rule on the merits of a case without first determining that it has jurisdiction.”

(emphasis added)). It also does not mean that a court must follow a multi-step briefing process.

See, e.g., Order, Trump v. Comm. on Oversight & Reform, No. 1:19-cv-1136, Dkt. 25 (D.D.C.

May 9, 2019) (order under Fed. R. Civ. P. 65(a)(2) advancing trial on the merits and

consolidating it with the hearing on the motion for a preliminary injunction). Indeed, in many




                                                 7
           Case 1:19-cv-01974-TNM Document 82 Filed 02/15/20 Page 9 of 11



cases, the parties brief justiciability and merits questions simultaneously. See, e.g., Min. Order,

McGahn, 1:19-cv-02379 (D.D.C. Sept. 3, 2019). That is the very course that other judges in this

District have recently followed in other subpoena-enforcement disputes. See Mot. 7-9. 5

       Defendants also suggest that the Court should continue to delay briefing of the merits

because Defendant-Intervenors intend to seek discovery. Opp. 9. As the Committee noted

previously, the Defendant-Intervenors’ claim to discovery is without merit. See Mot. 12. The

Supreme Court has made clear that such discovery is impermissible, see Barenblatt v. United

States, 360 U.S. 109, 132 (1959) (“So long as Congress acts in pursuance of

its constitutional [investigative] power, the judiciary lacks authority to intervene on the basis of

the motives which spurred the exercise of that power.”), and the Committee will assert any and

all applicable privileges, including the absolute immunity afforded by the Speech or Debate

Clause, see Senate Permanent Subcomm. On Investigations v. Ferrer, 856 F.3d 1080, 1086-1087

(D.C. Cir. 2017) (rejecting argument that a Congressional committee seeking judicial

enforcement of a subpoena necessarily accepts a restriction on its Speech or Debate Clause

immunity). Even if the Court thought briefing on that issue would be helpful, however, there is

no reason that such briefing cannot (or should not) get underway now.

       Finally, Defendants assert that the Committee has not engaged in a genuine effort to

resolve their disagreement. That claim is incorrect. The Committee has repeatedly sought to

engage with Defendants, who have nonetheless maintained the absolutist position that “Treasury




       5
          Defendants contend that the D.C. Circuit “recently held that it was an abuse of
discretion for a district court to proceed with discovery and expedited merits briefing in an
interbranch dispute where ‘unsettled’ but potentially dispositive threshold questions were
presented.” Opp. 10 (quoting In re Trump, 781 Fed. Appx. 1, 2 (D.C. Cir. 2019)). The
Committee here is not seeking discovery, but precisely what the D.C. Circuit advised: prompt
resolution of the threshold legal issues presented in Defendants’ motion to dismiss.


                                                  8
        Case 1:19-cv-01974-TNM Document 82 Filed 02/15/20 Page 10 of 11



is prohibited by Section 6103 from providing the specific tax records sought by the Committee.”

Email from Steven A. Myers to Douglas Letter et al., Jan. 22, 2020, Opp. at Ex. B, Dkt. 81-2.

Counsel for Defendants state in their opposition brief that they were “exploring whether they

could provide certain information identified by the Committee in a way that would not implicate

individual taxpayer information” and suggest that the Committee’s instant motion “cut off

discussions that had not even left the starting gate.” Opp. 17. This motion cut off nothing, since

litigation filings do not prevent Treasury from offering more information, and to this day

Defendants have not provided the mysterious information to which they refer in their Opposition.

       Defendants also contend that prompt resolution of this case is unnecessary because the

Committee’s “only stated concern” is that “political support” for its “oversight and legislative

agenda might wane if the Court permits this litigation process to unfold in due course.” Opp. 2.

That is false. The Committee is concerned with protecting its institutional authority to conduct

oversight of the Executive Branch in order to legislate effectively, and to obtain information

necessary for its pressing investigation. Unlike the Senate, which is a continuing body, a new

House is formed every two years. If litigation over House inquiries were handled at the pace

Defendants urge, the Executive Branch could evade effective oversight by doing what

Defendants are doing here—running out the clock.




                                                 9
       Case 1:19-cv-01974-TNM Document 82 Filed 02/15/20 Page 11 of 11



                                      Respectfully submitted,

                                      /s/ Douglas N. Letter
                                      Douglas N. Letter (D.C. Bar No. 253492)
                                         General Counsel
                                      Todd B. Tatelman (VA Bar No. 66008)
                                         Principal Deputy General Counsel
                                      Megan Barbero (MA Bar No. 668854)
                                         Deputy General Counsel
                                      Josephine Morse (D.C. Bar No. 1531317)
                                         Deputy General Counsel
                                      Brooks M. Hanner (D.C. Bar No. 1005346)
                                         Associate General Counsel

                                      Office of General Counsel
                                      U.S. House of Representatives
                                      219 Cannon House Office Building
                                      Washington, D.C. 20515
                                      (202) 225-9700
                                      douglas.letter@mail.house.gov

                                      Counsel for Plaintiff Committee on Ways and
                                      Means, United States House of
                                      Representatives
February 15, 2020




                                     10
